Citation Nr: 0904749	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  What evaluation is warranted from February 25, 2005 to 
November 5, 2008 for a chronic lumbar strain?

2.  What evaluation is warranted from May 31, 2007 for a scar 
as a residual of a herniorrhaphy and varicocelectomy 
(hereinafter referred to as a hernia scar)?


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from September 1982 to June 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, granted service 
connection and an initial 10 percent rating for a chronic 
lumbar strain, effective from February 25, 2005.  In October 
2006, his claims files were transferred to the RO in 
Milwaukee, Wisconsin, that now has jurisdiction of his 
appeal.  

The issue of entitlement to a rating in excess of 10 percent 
for chronic lumbar strain from November 6, 2008, and the 
question what is the proper evaluation for a hernia scar from 
May 31, 2007, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

From February 25, 2005 to November 5, 2008, the Veteran's 
chronic lumbar strain has not been manifested by forward 
flexion of the thoracolumbar spine between 30 and 60 degrees; 
or the combined range of motion of the entire thoracolumbar 
spine was 120 degrees or less; or muscle spasm, or guarding 
severe enough to cause an abnormal gait, or abnormal spinal 
contour.



CONCLUSION OF LAW

From February 25, 2005 to November 5, 2008, the schedular 
criteria for a rating in excess of 10 percent for a chronic 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 
3.159, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

The Board notes that the Veteran failed to report for an 
April 2008 VA examination scheduled in conjunction with his 
claim on appeal.  Neither the Veteran, nor his 
representative, made any attempt to show good cause or 
explain why the Veteran missed his examination. 

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability, reexamination will be requested. Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations.  38 C.F.R. §§ 
3.326, 3.327(a) (2008).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2008).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2008).

Here, VA offered the Veteran an opportunity to undergo a 
third VA examination in April 2008 to obtain a medical 
opinion regarding the current level of disability of his 
lumbar spine disorder.  The Veteran, however, failed to 
appear for that VA examination.  

However, on November 6, 2008, VA received a signed statement 
from the Veteran to the effect that he was "unable to make 
the C & P exam earlier this year", and to "[p]please 
reschedule appointment", and that he was "willing to report 
for the exam".  The Board will consider the Veteran's 
increased rating claim based on the evidence of record prior 
to November 6, 2008, the date of receipt of his written 
request to reschedule his VA examination.  38 C.F.R. § 3.655. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written and oral contentions, 
service treatment and personnel records, pertinent VA and 
non-VA medical records, dated from November 2004 to July 
2008, VA examination reports, dated in June 2005 and 
September 2007, and records considered by the Social Security 
Administration in conjunction with the Veteran's claim for 
disability benefits from that agency.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected chronic lumbar strain 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based, as far as can practically be determined, on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 
However, at the time of an initial rating, such as in this 
case, separate ratings can be assigned for separate periods 
of time based on the facts found, i.e., "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The current rating criteria for evaluation disease and 
injuries of the spine are controlling regardless of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.  In this 
respect, a 20 percent rating is warranted where forward 
thoracolumbar spine flexion is greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, with muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is in order if there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85; or combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or, when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note (2): (See also 38 C.F.R. § 4.71a, Plate 
V (2008).)  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from zero to 90 degrees, extension is 
from zero to 30 degrees, left and right lateral flexion are 
from zero to 30 degrees, and left and right lateral rotation 
are from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4): Round each range of motion measurement to the nearest 
five degrees.  38 C.F.R. § 4.71a.

Here, there is no showing that the Veteran objectively 
manifested service-connected neurologic symptoms as a 
consequence of his service-connected chronic lumbar strain 
during the period from February 25, 2005 to November 5, 2008.  

Further, there is no competent medical evidence of record to 
reflect that the Veteran had forward thoracolumbar spine 
flexion greater than 30 degrees but not greater than 60 
degrees; or, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis to warrant a 20 percent evaluation under 
the current rating criteria.

When the Veteran's service-connected chronic lumbar strain is 
evaluated under the relevant rating criteria, and in light of 
all the medical records, including reported degrees of lumbar 
motion, and effects of pain on use, it is found that the 
disorder is productive of no more than a slight limitation of 
lumbar motion, warranting a 10 percent evaluation under 
Diagnostic Code 5237, from February 25, 2005 to November 5, 
2008.  

The June 2005 VA examination demonstrated flexion to 70 
degrees, extension to 15 degrees, and bilateral lateral 
rotation and flexion to 25 degrees in each plane.   Those 
findings are close to normal in all planes of movement.  
38 C.F.R. § 4.71a, Plate V.  The VA examiner noted the 
Veteran's normal gait and complaints of constant low back 
pain, and occasional buttock pain that radiated to the back 
of the knee, but found no service connected sensory or motor 
deficits on examination.  

Further, the September 2007 VA examination demonstrated 
flexion to 70 degrees, extension was to 15 degrees, lateral 
flexion to 25 degrees bilaterally, and rotation to 25 degrees 
bilaterally that, again, according 38 C.F.R. § 4.71a, Plate 
V, is close to normal in all planes of movement.  The 2007 VA 
examiner noted normal reflexes and strength.  X-rays 
performed in August 2007 showed a normal lumbar spine that 
was unchanged from 2005 x-rays.  The 2007 VA examiner also 
said that, without objective evidence, he was unable to give 
any additional functional limitation or impairment of motion 
during a flare, without resorting to speculation.  While 
results of an October 2007 VA magnetic resonance image (MRI) 
included degenerative disc disease at L5-S1 with a central 
disc protrusion contacting the left S1 nerve root, the 
Veteran is not service connected for degenerative disc or 
joint disease.  There is no objective medical evidence 
associating the degenerative disc disease with his service-
connected chronic lumbar strain.  Thus, even considering that 
repetitions produced pain throughout all ranges of motion, as 
noted by the recent VA examiner, the criteria for a 20 
percent rating have clearly not been met.

The Board acknowledges that the remand below includes 
development of the question whether lumbar degenerative joint 
or disc disease should be service connected.  That question 
is not inextricably intertwined with the issue on appeal 
because even if service connection is granted for either 
lumbar degenerative disc or joint disease, the proper 
effective date cannot be earlier than date entitlement arose, 
38 C.F.R. § 3.400 (2008), which would be the date of the 
examinations ordered below are actually held.  Hence, the 
Board can and does proceed to enter this decision. 

While there was tenderness on palpation over L3 and L4 and 
painful range of motion during the VA examination, and noted 
by examiners in the VA outpatient clinic, the 2007 VA 
examiner reported that there were no muscle spasms, the 
Veteran exhibited a wide-based gait, and August 2007 x-rays 
showed that his spine was unremarkable.   

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
low back disability and the manifestations of such are 
consistent with the assigned schedular evaluation for the 
period from February 25, 2005 to November 5, 2008.  The 2007 
VA examiner noted that the Veteran said he did not work in 
the past 12 months due to being in rehabilitation, but 
indicated that he last worked in February 2005 as a dental 
assistant and that his back caused him to lose an unspecified 
amount of time from work.  However, the Veteran has submitted 
no evidence showing that his service-connected back 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, e.g., leave slips, employment records, etc.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluations assigned for the disability.  
Therefore, referral of this case for extra- schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board recognizes that the Veteran was awarded 
Social Security disability benefits, apparently based, in 
part, upon his discogenic and degenerative back disorders, 
effective from February 2005.  However, the Board observes 
that the Social Security Administration employs different 
criteria than VA in determining total disability and, thus, 
the Board is not required to reach the same conclusion 
(regarding an increased rating), as the statutes and 
regulations governing the VA adjudications are substantially 
different from those governing Social Security Administration 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  Finally, it bears repeating that the appellant is 
not currently service connected for either lumbar 
degenerative disc disease or degenerative joint disease. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the appeal must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for a chronic 
lumbar strain, from February 25, 2005 to November 5, 2008, is 
denied.




REMAND

First, during his February 2008 personal hearing, the Veteran 
testified to having daily back pain and maintained that his 
original diagnosis of a chronic lumbar strain was incorrect 
and should have been degenerative disc diease.  He said that 
in 1998, a chiropractor told him that he had degenerative 
changes in his lumbar spine.

As noted above, in April 2008, the Veteran failed to report 
for a VA examination scheduled in conjunction with his claim 
for an increased rating for his lumbar strain, and to 
determine whether his degenerative disc disease is related to 
service or his service connected chronic lumbar strain.  The 
appellant did not request that the examination be rescheduled 
until November 6, 2008.  On that date, VA  received the 
Veteran's signed statement in which he said that he was 
"unable to make the 
C & P exam earlier this year" and to "[p]lease reschedule 
appointment".  Although VA is not obligated to provide the 
Veteran with another VA examination, as set forth above, the 
Board is of the opinion that he should be given another 
opportunity to be examined by VA prior to appellate 
consideration of his claim as to the level of severity of his 
service-connected lumbar strain from November 6, 2008, the 
date of receipt of his request for re-examination. 

Second, the record reflects that, in October 2007, the 
Veteran submitted a timely (October 2007) notice of 
disagreement regarding an October 2007 rating decision that 
granted service connection and a noncompensable evaluation 
for a hernia scar.  However, the record does not reflect that 
the RO issued a statement of the case on this issue.  Hence, 
the Board must remand this matter for issuance of a statement 
of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of 
the case regarding the issue of what is 
the proper evaluation for a herniorrhaphy 
and varicocelectomy scar from May 31, 
2007?  If and only if, the appellant 
timely perfects an appeal, should this 
issue should be returned to the Board.

2.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for a lumbar strain since 
November 6, 2008.  If any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

3.  Then, the Veteran should be scheduled 
for orthopedic and neurologic 
examinations, to performed by physicians, 
in order to determine the current severity 
and all orthopedic and neurologic 
manifestations of his chronic lumbar 
strain.  Further, the examinations must 
address the etiology any lumbar 
degenerative disc disease present.  A 
complete history of all post service back 
injuries must be obtained from the 
Veteran.  This includes details concerning 
the approximately 15 car accidents noted 
in the September 2007 VA examination.  The 
claims folders must be available to the 
examiners prior to entry of any opinions.  
All indicated tests and studies should be 
completed and all clinical orthopedic 
and/or neurologic findings reported in 
detail.  Based on a review of the claims 
files, and the examination findings, the 
examiners are to address the following.

*	Describe all manifestations of 
the Veteran's chronic lumbar 
strain and specify the degrees 
of range of lumbar motion, 
including whether there is any 
additional limitation of motion 
due to pain, weakened movement, 
excess fatigability, or 
incoordination due to the 
strain.  This determination 
should be expressed in terms of 
degrees of additional limited 
motion.

*	Any neurologic manifestations 
associated with the lumbar 
strain should be described in 
detail.  They must be carefully 
distinguished from any caused by 
degenerative disc disease or any 
other disorder. 

*	If the Veteran has lumbar 
degenerative disc disease, then 
the physicians must proffer an 
opinion, with supporting 
analysis, as to whether it is at 
least as likely as not that 
lumbar degenerative disc disease 
was caused by or is aggravated 
by the lumbar strain.  
Aggravation is defined as a 
permanent worsening of the 
underlying condition versus a 
temporary flare-up of symptoms.  
A complete rationale must be 
provided for any opinion 
offered.  

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for VA examinations, to cooperate 
with the development of his claim, and 
that the consequences for failure to 
report for a VA examination without good 
cause include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the Veteran does not report for any 
ordered examination, documentation must be 
obtained that shows that notice scheduling 
the examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable

5.  After the foregoing, the RO/AMC should 
review the Veteran's claim of entitlement 
to a rating in excess of 10 percent for a 
lumbar strain from November 6, 2008.  If 
the determination is adverse to the 
Veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


